Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2, 4, 9, 14, 15, 19-31, and 34-40 are being examined based on their merits.

Priority
Examiner acknowledges that this application (16/327,418, filed 08/22/2017) is a 371 of PCT/US2017/047973, filed 08/23/2016.  Examiner has established a priority date for this application of 08/23/2016

Claim Objections
The wording of Claim 17 is difficult to understand.  Examiner suggests replacement of “comprises administering” with “further comprises administering”.  

The wording of Claim 18 is difficult to understand.  Examiner suggests replacement of “comprises administering” with “further comprises administering”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "The method or composition for use of claim 2" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 refers to a method, not a composition. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 4 , 9, 14-15, 17-31 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Jooeun Bae (WO 2014/071402, Published 08/04/2014; Cited in IDS entered on 4 June 2019) in view of Marcin Kowanetz (US 2016/0009805 A1, Published Jan 14 2016).

Regarding Claims 2 and 4, Bae teaches a method of treating treat cancer, including breast cancer or triple negative breast cancer (same as a solid tumor) (Bae, Abstract; last paragraph on page 5) comprised of administering peptides that are 9-35 amino acids long and comprising SEQ ID NO:6, SEQ ID NO:10, SEQ ID NO:12 and SEQ ID NO:16.  SEQ ID NO:6 is a non-spliced XBP1 peptide that is the same as 
instant SEQ ID NO:1. SEQ ID NO:10 is a spliced XBP1 peptide that is the same as instant SEQ ID NO:2.  SEQ ID NO:12 is a CD138 peptide that is the same as instant SEQ ID NO:3. SEQ ID NO:16 is a CS-1 peptide that is the same as instant SEQ ID NO:4.  All sequences, their identifiers and their AA sequence can be found in Bae Table 1.  Bae also teaches the introduction of an immune modulator, including an anti-PD-1 antibody, to be included in the method of treating cancer comprised of administering the peptides to enhance the immune response (Bae, pp 21 ¶ 3; pp 21 ¶ 2).

Regarding Claims 9, 14, 15, 17, and 18, Bae teaches further teaches that the peptides that are administered are consisting of SEQ ID NOs:6, 10, 12 and 16 (Bae, pp 19 ¶ 2)

Regarding Claims 19-22 and 25, Bae teaches said method further comprised of administering one or more immune stimulating agents, (Bae, pp 27 ¶ 1), wherein the immune stimulating agent is a chemotherapeutic agent (Bae, pp 26 ¶ 4) or poly IC-LC (Bae, pp 21 ¶ 3).

Regarding Claim 24, Bae teaches that “the subject can have, be suspected of having, at risk of developing, or in remission from cancer” (Bae, pp 26 ¶ 2).

Regarding Claim 26, Bae teaches a method for selecting a therapeutic agent for a mammal having cancer.  This method includes the step of, if one or more of the cancer cells expresses XBP1, CD138 and/or CS-1, selecting as a therapeutic agent for the mammal one or more of the peptides. (Bae, pp 31 ¶ 4).

Regarding Claim 27, Bae teaches “The method can also include the step of, after delivering the one or more peptides or composition to the subject, determining if an immune response occurred in the subject.” (Bae, pp 26 ¶ 2).

Regarding Claim 28, Bae teaches that the subject is a human (Bae, pp 26 ¶ 2).

Regarding Claim 29, Bae teaches that “the subject can have, be suspected of having, at risk of developing, or in remission from cancer” (Bae, pp 26 ¶ 2).

Regarding Claims 30 and 31, Bae teaches that in some embodiments the delivery of one treatment is still occurring when the delivery of the second begins and that this is referred to as “simultaneous” or “concurrent delivery.  Bae further teaches that in other embodiments, the delivery of one treatment ends before the delivery of the other treatment begins (Bae, pp 88 ¶ 3).


Regarding Claim 38, Bae teaches that the composition may be administered to the subject every other week (same as every two weeks) (Bae, pp 86 ¶ 4).



Bae fails teach a method further comprised of (1) administering durvalumab as the anti-PD-1 antibody (Claims 2 and 4), (2) claimed dose of 750 mg (Claim 34), (3) administering the durvalumab every 2 to 4 weeks (Claim 35), or (4) administering 0.8 mg or 0.6 mg of total peptide (Claims 36 and 37).  However, these deficiencies are made up in Kowanetz.

Regarding Claims 2 and 4, Kowanetz teaches a method of treating cancer comprised of administering a genus of anti-PD-1 antibodies and the antibody durvalumab (Kowanetz, 0309-0310), wherein the cancer is breast cancer (Kowanetz, 0327).   
Regarding Claim 34 Kowanetz et al. teaches administering duvalumab a dose of “about” 700mg or 800 mg (Kowanetz, 0348).  Regarding Claim 35 Kowanetz et al. teaches administering duvalumab every two weeks (Kowanetz, 0348).  

It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the anti-PD-1 antibody of the method of treating breast cancer of Bae with duvalumab of Kowanetz, to generate an art equivalent method of treating breast cancer comprised of administering duvalumab and peptides comprising or consisting of the sequences of SEQ ID NOs:6, 10, 12 and 16.  


Regarding Claim 34, it would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to optimize the dosing amount durvalumab of about 700 mg or 800 mg in the modified method of treating cancer comprised of administering peptides comprising or consisting of SEQ ID NOs:6, 10, 12 and 16  of Bae and Kowanetz through routine experimentation to arrive at a method comprised of administering durvalumab at a dose of 750 mg.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).   
Hence, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to start with the range taught by Kowanetz and arrive at optimal dosage amounts and intervals through routine experimentation with reasonable expectation of success.  



Regarding claims 36 and 37, it would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to optimize the dose of 0.000001 to 10 mg/kg of the peptides (Bae, pp 85 ¶ 5) (0.00008- 800 mg for an 80 kg human) of the modified method of treating breast cancer of Bae and Kowanetz  through routine optimization to arrive at a method comprised of administering the peptides at a dose of 0.8 mg total (Claim 36) or 0.6 mg total (Claim 37).    
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).   
Hence, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to start with the range taught by Bae and arrive at optimal dosages through routine experimentation with reasonable expectation of success.  

Conclusion
Claims 2, 4, 9, 14, 15, 17-31, and 34-40 are rejected.  No claims are allowed.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L VAN DRUFF/             Examiner, Art Unit 1643            

/JULIE WU/               Supervisory Patent Examiner, Art Unit 1643